Exhibit 10.1

SECOND AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan, as amended and restated effective January 1,
2002 (the “Plan);

WHEREAS, the Company previously submitted the Plan, in draft form, together with
the prior Plan document, which was adopted effective September 28, 2001 (the
“Prior Plan Document”) and the First through Eighth Amendments to the Prior Plan
Document, to the IRS on January 31, 2008, for the issuance of a new IRS
favorable determination letter, which letter was subsequently issued on
November 6, 2009 (the “2009 Determination Letter”);

WHEREAS, the 2009 Determination Letter conditioned the effectiveness of such
letter on the Company’s timely execution of the Plan, which timely execution
occurred on February 2, 2010;

WHEREAS, during the IRS’ determination letter review process and prior to the
execution of the Plan on February 2, 2010, additional amendments were made to
the Prior Plan Document in the form of the Ninth, Tenth and Eleventh Amendments
(the “Interim Amendments”);

WHEREAS, in order to clearly reflect the continued effectiveness of the Interim
Amendments and preserve the ordering of the documents constituting the Plan, as
approved by the IRS in the 2009 Determination Letter, and subsequent amendments
thereto, the Company desires to re-order and incorporate the provisions
contained in the Interim Amendments into this Second Amendment to the Plan; and

WHEREAS, the Company desires to amend the Plan in certain respects, including to



--------------------------------------------------------------------------------

reflect the merger of certain assets from the Administaff 401(k) Plan into the
Plan, effective May 28, 2010, which are attributable to employees of Direct
Drive Systems, Inc. that became a member of the Company’s controlled group of
corporations as a result of the Company’s acquisition of Direct Drive Systems,
Inc. on October 30, 2009; and

WHEREAS, the Second Amendment will supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows, effective
June 1, 2010:

1. The provisions of the Interim Amendments, attached hereto as Exhibit A, B and
C, are hereby incorporated into and are made a part of the Plan, effective as if
such provisions were originally included in the Plan, as amended and restated
effective January 1, 2002.

2. The following text is hereby added to the Plan to read as follows:

MERGER INTO PLAN

Effective May 28, 2010, the assets and liabilities attributable to employees of
Direct Drive Systems, Inc. under the Administaff 401(k) Plan (the “Administaff
Plan”) are hereby merged with and into the Plan. In accordance with
Section 414(l) of the Code, the benefit each Participant would receive if the
Plan were terminated immediately after the merger is not less than the benefit
such Participant would have received if the Plan (or the Administaff Plan) had
terminated immediately before the merger. The merger and corresponding transfer
of assets and liabilities from the Administaff Plan to the Plan shall be
accomplished in a manner that complies with the Section 414(l) of the Code and
Treasury regulations promulgated thereunder, the protected benefit rules under
Section 411(d)(6) of Code and Treasury regulations promulgated thereunder and
all other applicable laws.

3. The definition of “Account” set forth in Article I of the Plan is hereby
amended in its entirety to read as follows:

“Account” means any Pre-Tax Contribution Account, After-Tax Contribution
Account, Company Contribution Account, Company Nonelective Contribution Account,
Company Safe Harbor Matching Contribution Account, Contingent Account, Rollover
Contribution Account and Roth Elective Contribution Account established on
behalf of a Participant.

 

2



--------------------------------------------------------------------------------

4. The defined term “Roth Elective Contributions” is hereby added to Article I
of the Plan and shall read as follows:

Roth Elective Contributions means the Roth elective contributions made by a
Participant under the Administaff 401(k) Plan which were transferred to this
Plan, effective May 28, 2010, as a result of the acquisition of Direct Drive
Systems, Inc. by the Company. Notwithstanding any provision of the Plan to the
contrary, except for transferred Roth elective contributions described
immediately above, Roth Elective Contributions are not permitted to be made to
the Plan.

5. The defined term “Roth Elective Contribution Account” is hereby added to
Article I of the Plan and shall read as follows:

Roth Elective Contribution Account means the account maintained as to each
eligible Participant, to which Roth Elective Contributions are held for each
eligible Participant, and to which all earnings and losses attributable thereto
it, are allocated.

6. Section 4.1 of the Plan is hereby amended in its entirety to read as follows:

 

  4.1 Vesting in After-Tax, Company Safe Harbor Matching, Pre-Tax, Rollover and
Roth Elective Contributions Accounts

A Participant is always 100% vested in the balance of his or her After-Tax
Contribution Account, Company Safe Harbor Matching Contribution Account, Pre-Tax
Contribution Account, Rollover Contribution Account, and Roth Elective
Contribution Account.

7. Section 4.2.4 of the Plan is hereby added to the Plan to read as follows:

A Participant who immediately prior to closing of the Company’s acquisition of
Direct Drive Systems, Inc. on October 30, 2009, was an employee of Direct Drive
Systems, Inc. shall at all times be fully vested in the Participant’s Company
Contribution Account.

8. Section 5.3 of the Plan is hereby amended in its entirety to read as follows:

 

  5.3 Distribution of Amounts held in a Participant’s Company Safe Harbor
Matching Contribution Account, Pre-Tax Contribution Account and Roth Elective
Contribution Account.

Notwithstanding any Plan provisions to the contrary, amounts held in a
Participant’s Company Safe Harbor Matching Contribution Account, Pre-Tax
Contribution Account and Roth Elective Contribution Account are not
distributable earlier than upon:

 

3



--------------------------------------------------------------------------------

  (1) the Participant’s severance from employment. Notwithstanding anything
herein to the contrary, a severance from employment shall not occur when an
individual changes status from an Eligible Employee to a Leased Employee;

 

  (2) the Participant’s death;

 

  (3) the Participant’s Disability;

 

  (4) the Participant’s attainment of age 59-1/2;

 

  (5) with respect to a Participant’s Pre-Tax Contribution Account or Roth
Elective Contribution Account only, the proven financial hardship of the
Participant as described in Section 6.6.3; or

 

  (6) the termination of the Plan without the “employer” maintaining an
“alternative defined contribution plan” at any time during the period beginning
on the date of plan termination and ending 12 months after all assets have been
distributed from the Plan. Such a distribution must be made in a “lump sum.” For
purposes of this Section, the terms “employer,” “alternative defined
contribution plan,” and “lump sum” are as defined under Treasury Regulation
Section 1.401(k)-1(d)(4).

9. The heading for Article VI is hereby amended in its entirety to read “Forms
of Benefit, In-Service Withdrawals and Loans.”

10. Section 6.5.4 is hereby added to the Plan to read as follows:

6.5.4 A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of Roth Elective Contributions
which are not included in gross income. However, such portion may be transferred
only to another Roth elective deferral account under an applicable retirement
plan described in Section 402A(e)(1) of the Code or to a Roth IRA described in
Section 408A of the Code, and only to the extent the rollover is permitted under
Section 402(c) of the Code. In addition, if any portion of an Eligible Rollover
Distribution is attributable to payments or distributions from a designated Roth
account described in Section 402A of the Code, an “eligible retirement plan”
with respect to such portion shall include only another designated Roth account
and a Roth IRA.

11. Section 6.6.2(h) of the Plan is hereby amended in its entirety to read as
follows:

 

  (h) all of the current value of vested Company Contributions made prior to
June 1, 2010, Company Nonelective Contributions made prior to June 1, 2010, and
FMC contributions made as to After-Tax Contributions he or she made to the Plan
or FMC Plans after December 31, 1986 and prior to June 1, 2010.

 

4



--------------------------------------------------------------------------------

12. The introductory paragraph to Section 6.6.3 of the Plan is hereby amended in
its entirety to read as follows:

An active Participant may make a hardship withdrawal from his or her Pre-Tax
Contribution Account, Roth Elective Contribution Account or Rollover
Contribution Account, as elected by the Participant, if he or she demonstrates
to the Administrator that the withdrawal is necessary to satisfy the
Participant’s immediate and heavy financial need. A hardship withdrawal cannot
exceed 100% of the combined total amount of such Participant’s Pre-Tax
Contribution Account, Roth Elective Contribution Account and Rollover
Contribution Account (excluding adjustment for any income credited to such
Participant’s Pre-Tax Contribution Account, Roth Elective Contribution Account
and Rollover Contribution Account) at the date of the withdrawal. In addition,
the minimum hardship withdrawal permitted is $500, or, if less, the combined
total amount of a Participant’s Pre-Tax Contribution Account, Roth Elective
Contribution Account and Rollover Contribution Account (excluding adjustment for
any income credited to such Participant’s Pre-Tax Contribution Account, Roth
Elective Contribution Account and Rollover Contribution Account) at the date of
withdrawal.

13. Section 6.6.7 is hereby added to the Plan to read as follows:

Loans are not permitted to be made from a Participant’s Roth Elective
Contribution Account.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 28th day of May, 2010.

 

FMC Technologies, Inc. By:   /s/ Mark J. Scott Its:   Vice President,
Administration

 

5